EXHIBIT 99(a) ENERGY FUTURE HOLDINGSAND SUBSIDIARIES CONDENSED STATEMENT OF CONSOLIDATED INCOME (Unaudited) Twelve Months Ended Sept 30, 2007 (millions of dollars, except per share amounts) Operating revenues $ 9,511 Costs and expenses: Fuel, purchased power and delivery fees 2,888 Operating costs 1,418 Depreciation and amortization 815 Selling, general and administrative expenses 911 Franchise and revenue-based taxes 383 Other income (95 ) Other deductions 926 Interest income (68 ) Interest expense and related charges 834 Total costs and expenses 8,012 Income from continuing operations before income taxes 1,499 Income tax expense 438 Income from continuing operations 1,061 Income from discontinued operations, net of tax effect 30 Net income available for common stock $ 1,091 Average shares of common stock outstanding (millions): Basic 459 Diluted 464 Per share of common stock - Basic: Net income from continuing operations available for common stock $ 2.36 Income from discontinued operations, net of tax effect .07 Net income available for common stock $ 2.43 Per share of common stock - Diluted: Net income from continuing operations available for common stock $ 2.35 Income from discontinued operations, net of tax effect .06 Net income available for common stock $ 2.41 Dividends declared $ 1.71
